LEHAN, Judge.
We affirm the trial court’s order striking a petition for an interim accounting by the personal representative of an estate. The petition was filed by a beneficiary of a trust which was to receive assets from the estate.
Under the circumstances of this case we need not rule on the issue as to whether the petitioner had standing as an “interested party” under Florida Rules of Probate & Guardianship Procedure 5.150(b) to seek the accounting, an issue as to which there are arguments pro and con. The trial judge indicated that he saw no need for an accounting at that time, and no showing has been made otherwise. Whether or not petitioner had standing, the trial judge evidently would not have ordered an interim accounting, and he was not required to do so. Id. Cf. Fla.R.P. & G.P. 5.345. Thus, we do not conclude that, even if petitioner did have standing, there was reversible error.
Affirmed.
DANAHY, C.J., and RYDER, J., concur.